Citation Nr: 0021491	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-13 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an ear disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 14, 1964, to 
October 15, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1996 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for an ear 
disorder.

The Board also notes that entitlement to service connection 
for a neuropsychiatric disorder was denied by the RO in April 
1997 and the veteran filed a timely notice of disagreement.  
After the submission of additional evidence, a rating 
decision of March 1999 confirmed the denial of service 
connection for a nervous disorder and the veteran was advised 
by letter of April 19, 1999.  In October 1999 the veteran 
wrote that he was not appealing the April 19, 1999 decision 
and wanted to case certified for appellate review on the 
issue pertaining to the ear disorder.  The Board construes 
this statement as a withdrawal of the veteran's appeal as it 
pertains to the issue of service connection for a psychiatric 
disorder and this matter will not be addressed further.


FINDING OF FACT

Medical evidence has been presented which tends to link 
current ear disorder with in-service treatment for an ear 
disorder.


CONCLUSION OF LAW

The claim of service connection for an ear disorder is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
current ear disorder was caused by disease or injury incurred 
during military service.  The veteran and his representative 
also request that the veteran be afforded the benefit of the 
doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999); See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The Board notes that the veteran's service medical records 
include a single chronological record of medical care with 
two entries for September 1964 that record the veteran's 
treatment for bilateral ear pain with pustulant discharge.  
An August 1996 statement from a friend of the veteran 
reported that the veteran was treated for right ear problems 
while they were stationed together in 1964. 

Post-service private treatment records from the New York Eye 
and Ear Infirmary, dated in May 1984, show the veteran's 
complaints and treatment for right ear watery discharge 
diagnosed as a tympanic membrane perforation.  Thereafter, 
voluminous private and VA treatment records, starting in 
January 1994 and continuing through May 2000, show the 
veteran's complaints and/or treatment for left and/or right 
ear pain and/or discharge.  They show the veteran's 
complaints and/or treatment for hearing impairment secondary 
to the foregoing ear problems.  The diagnoses included otitis 
media, tympanic membrane perforation, mastoiditis, and middle 
ear collapse.  The records also show that the veteran 
underwent a right lateral placement tympanoplasty with canal 
wall up mastoidectomy in November 1994 and a myringotomy in 
September 1995 because of severe middle ear collapse after a 
tube insertion.  See private treatment records from Neil M. 
Sperling, M.D., dated in November 1994 and September 1995.

Furthermore, the record contains an August 1998 letter from 
Neil M. Sperling, M.D., in which he stated that he first saw 
the veteran in 1994 ". . . with an acute ear infection."  
Thereafter, Dr. Sperling reported that "[e]xamination at 
that time was consistent with a chronic ear condition."  
Next, after reviewing 1964 "medical 

reports," Dr. Sperling opined that

[i]t was likely that [the veteran] has 
suffered chronic ear infections that have 
been intermittent but have occurred 
throughout many years of his life 
including the 1964 visits.  Therefore, I 
do believe his current condition is 
related to the ear condition he had in 
the 1960's.  Although he has undergone 
surgery since that time on the right ear, 
this maybe (sic) considered a related or 
progression of his condition.

Given the in-service treatment for an ear disorder, the lay 
statement regarding the veteran's in-service treatment for an 
ear disorder, the post-service treatment for an ear disorder, 
and the medical opinion provided by Dr. Sperling, the Board 
finds that the veteran has met his burden of submitting a 
well-grounded claim.  Medical evidence has been presented 
showing a current ear disorder, a disorder that Dr. Sperling 
appears to relate to the in-service treatment for an ear 
disorder.  Although it is not entirely clear that Dr. 
Sperling was not merely repeating the veteran's own history, 
a liberal reading of the August 1998 statement leads the 
Board to conclude that Dr. Sperling had introduced his own 
medical opinion regarding the etiology of the current 
problems experienced by the veteran.  Consequently, the Board 
finds that the claim of service connection is well grounded.  
Caluza, supra.


ORDER

The claim of service connection for an ear disorder is well 
grounded; to this extent, the appeal is granted.






REMAND

As noted in the Board's decision above, Dr. Sperling's August 
1998 letter appeared to relate the veteran's current ear 
disorder to the ear disorder that the veteran had while in 
military service in 1964. 

However, the Board notes that Dr. Sperling saw the veteran 
for the first time thirty years after the veteran's 
separation from military service.  Moreover, the service 
medical record that was provided to Dr. Sperling was a single 
chronological record of medical care with two entries for 
September 1964 - not "medical reports."  In addition, Dr. 
Sperling reported that examination in 1994 "was consistent" 
with a chronic ear condition, "it was likely that" the 
veteran had chronic intermittent ear infections that occurred 
throughout his life including 1964, and he believed that the 
veteran's current condition "was related" to the ear 
condition he had in the 1960's.  (Emphasis Added)

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  The Court has also held that 
where there is reasonable possibility that current conditions 
are related to or is the residual of a condition experienced 
in service VA should seek a medical opinion as to whether the 
veteran's current disabilities are in any way related to or 
the residual of those experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  See, e.g., Molloy v. Brown, 
9 Vet. App. 513 (1996); Alemany v. Brown, 9 Vet. App. 518 
(1996); Lathan v. Brown, 7 Vet. App. 359 (1995); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (physicians' statements 
that claimed disability "may be," "could be," or is 
"possibly" related to service or a service-connected 
disability sufficient to make claim for service connection 
well-grounded).  But see Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Warren v. Brown, 6 Vet. App. 4 (1993) (physicians' 
statements that there "could have been," or that there 
"may or may not be," a causal relationship insufficient to 
make claim for service connection well grounded).

Governing regulations also provide that when, during the 
course of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1999).  (Emphasis Added)

In summary, the record shows a twenty-year period between the 
veteran's separation from military service in 1964 and his 
first post-service treatment for an ear disorder in 1984.  
Attempts to secure records from a Dr. Semidey, from whom the 
veteran claims treatment for ear problems dating back to 
1965, have been unsuccessful; the veteran has reported that 
this doctor is deceased and his records were destroyed in an 
office fire.  Moreover records from the Alvarez Medical 
Clinic, covering a period from 1970 to 1994, do not show 
appear to show any treatment for ear complaints until 1994 
(albeit some of these records are illegible).  The record 
also shows another ten-year period between his first post-
service treatment for an ear disorder in 1984 and his 
obtaining regular treatment for an ear disorder starting in 
1994.  The record also shows a thirty-year period between the 
veteran's 1964 separation from military service and Dr. 
Sperling's first examination of the veteran in 1994.  
Moreover, Dr. Sperling's August 1998 assertions were both 
couched in uncertain language and failed to cite to any 
objective medical evidence in the record, other then the 
single episode in 1964, that could support his conclusion.  
Therefore, the Board finds that a remand is required to 
obtain clarification of the objective medical evidence upon 
which Dr. Sperling based his opinion.  38 C.F.R. § 19.9 
(1999).

The Board also observes that, at the July 2000 personal 
hearing, the veteran's representative reported that the 
veteran was in receipt of Social Security Administration 
(SSA) disability, at least in part, because of an ear 
disorder.  Therefore, because these records may help the 
Board more clearly understand the origins and etiology of the 
veteran's current ear disorder, the RO must obtain and 
associate with the record on appeal the records on file with 
the SSA.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should contact Neil M. 
Sperling, M.D., and ask him upon what 
objective medical evidence he based his 
August 1998 opinion that the veteran's 
current ear disorder was related to the 
"ear condition" the veteran had while 
in military service in 1964, and to what 
extent he based his opinion concerning 
chronicity of the ear condition on the 
history provided to him by the veteran.  

4.  The RO should undertake any 
additional development suggested by the 
evidence.  The foregoing may include 
obtaining a VA opinion as to the medical 
probability that any current ear disorder 
may be attributed to military service if 
Dr. Sperling will not provide the 
requested information, if Dr. Sperling is 
no longer available, and/or if the RO 
believes such development is needed given 
the state of the evidence.  Adjudication 
should be undertaken on the merits of the 
case, with the RO weighing each item of 
evidence, both positive and negative, and 
assessing its credibility.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
November 1999 statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to this Board for further appellate review.  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



